Title: To Thomas Jefferson from Charles Christian, 29 January 1808
From: Christian, Charles
To: Jefferson, Thomas


                  
                     Respected Sir—
                     New York, January 29th—08
                  
                  I take the Liberty to enclose you a paper containing my Ideas on improving our Manual and Solicit your particular notice of the last paragraph—
                  I have the Honor to remain your Excellencys Obedient and very Humble Servant
                  
                     Charles Christian 
                     
                  
                  
               